Citation Nr: 0915898	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-11 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 5, 1999 
for the grant of service connection and award of a 100 
percent disability evaluation for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel D. Ware, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to 
October 1969 and from September 1970 to December 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO), that effectuated a December 2002 Board 
decision granting the Veteran's claim for  service connection 
for PTSD.  The RO assigned a 100 percent disability 
evaluation effective from April 5, 1999.

In April 2005, the Veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the hearing has been associated with his claims 
file.

In an April 2006 decision, the Board denied an effective date 
earlier than April 5, 1999 for the grant of service 
connection and award of a 100 percent disability evaluation 
for PTSD.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2008 Memorandum Decision, the Court vacated the April 
2006 Board decision and remanded this matter to the Board for 
readjudication, to include consideration of 38 C.F.R. 
§ 3.156(c) (2008).  A copy of the Court's March 2008 
Memorandum Decision is associated with the record.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
PTSD was received by the RO on February 24, 1995, more than 
one year following his discharge from service.  

3.  Unappealed RO rating decisions dated in September 1995 
and April 1997 denied the Veteran's claim for service 
connection for PTSD.

4.  On April 5, 1999, the Veteran filed a new petition to 
reopen his claim of entitlement to service connection for 
PTSD; the claim was denied by the RO in a November 1999 
decision; the Veteran perfected his appeal of the RO's 
determination.

5.  Pertinent service department records, in existence since 
1969, were associated with the veteran's file in December 
2001 after the RO's November 1999 decision.

6.  In a December 2002 decision, the Board granted the 
Veteran's claim for service connection for PTSD.  Thereafter, 
in a February 2003 rating decision, the RO effectuated the 
Board's decision, and granted service connection for PTSD and 
a 100 percent disability evaluation, effective from April 5, 
1999.

7.  There is no evidence of any earlier formal or informal 
claim and the record shows the Veteran was treated for PTSD 
prior to February 24, 1995.


CONCLUSION OF LAW

The criteria for an effective date of February 24, 1995, but 
not earlier, for the award of service connection for PTSD are 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008), and as interpreted by the Court are 
applicable to this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the notice and 
development of this claim is necessary at the present time.

II.  Factual Background and Legal Analysis

The effective date for a grant of service connection is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 3.155 
(2008).

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

If a claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).

However, pursuant to § 3.156(c), a final decision will be 
reconsidered when new and material evidence, in the form of 
service records, results in the reopening of a claim and a 
retroactive evaluation may be assigned.  See Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. 
Cir. 1994); see also 38 C.F.R. 
§ 3.400(q)(2) (2008).  

The Board observes that, during the pendency of this appeal, 
the provisions of 38 C.F.R. § 3.156(c) were amended, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) 
(2008)).  

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
See 38 C.F.R. § 3.156(c) (2006).  

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  
The preamble noted that the use of the words "new and 
material evidence" was confusing as it inferred that VA may 
reopen a claim when service department records were received 
that were not available before.  The effective date of such a 
claim would be the date of the reopened claim.  It was noted 
that, in practice, when VA received service department 
records that were previously unavailable at the time of the 
prior decision, VA may reconsider the prior decision. The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) that pertain to 
military experiences claimed by a Veteran.  It was noted that 
such evidence may be particularly valuable in connection to 
claims for benefits for PTSD.  Id. at 35,388; see also Vigil 
v. Peake, 22 Vet. App. 63 (2008).

The revised regulation provides:

(c) Service department records.  (1) Notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such records 
include, but are not limited to:  (i) Service records that 
are related to a claimed in- service event, injury, or 
disease, regardless of whether such records mention the 
Veteran by name, as long as the other requirements of 
paragraph (c) of this section are met; (ii) Additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records; and (iii) Declassified records that 
could not have been obtained because the records were 
classified when VA decided the claim.  (2) Paragraph (c)(1) 
of this section does not apply to records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  (3) An award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  (4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

See 38 C.F.R. § 3.156(c) (2008).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.
§ 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); 
Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 
307 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  See generally Cohen v. Brown, supra; 
38 C.F.R. § 4.125 (2008).

The Veteran seeks an effective date earlier than April 5, 
1999 for the grant of service connection and award of a 100 
percent disability evaluation for PTSD.  He argues that 
February 1995 when he filed his initial claim for service 
connection is the more appropriate date.

In a VA medical record dated in November 1994, a VA physician 
conducted a lengthy interview and psychological evaluation 
and listed diagnoses of depressive disorder and a need to 
rule out PTSD.  The Veteran indicated that he had trouble 
adjusting to civilian life after discharge from service and 
that he has some flashbacks and nightmares due to his combat 
experiences in Vietnam.  He stated that he had never been 
evaluated or treated for PTSD. 

In a VA Mental Health Clinic note dated February 22, 1995, 
the examiner listed an impression of PTSD.  The Veteran 
reported that he had nightmares of Vietnam, drinking 
episodes, and had been in a physical altercation with his 
son.

In Veteran's Application for Compensation or Pension (VA Form 
21-526), received by the RO on February 24, 1995, the Veteran 
filed a claim for entitlement to service connection for PTSD.

At a VA PTSD examination in August 1995, the Veteran reported 
nightmares and flashbacks involving buddies being blown away 
or experiencing others coming up to him and shooting at him.  
The examiner diagnosed PTSD.

In a September 1995 rating decision the Wichita, Kansas, VA 
Medical and Regional Office Center denied the Veteran's claim 
for service connection for PTSD on the basis that a confirmed 
stressor had not been shown.  The Veteran was notified of 
this determination that same month.  The Veteran submitted a 
timely notice of disagreement and, in October 1995, he was 
furnished with a statement of the case addressing this issue.  
The Veteran failed to perfect his appeal to the Board and the 
RO's decision became final.  See 38 C.F. R. §§ 19.32, 20.200 
(2008).

In November 1996, the Veteran sought to reopen his claim for 
service connection for PTSD with the submission of service 
personnel records.  A RO rating decision dated in April 1997 
once again denied the Veteran entitlement to service 
connection for PTSD due to the lack of a confirmed stressor.  
The Veteran was notified by a letter that same month.  This 
determination was also not appealed and became final.

On April 5, 1999 the RO received another service connection 
claim for PTSD from the Veteran's then attorney that was 
subsequently granted by the Board in its December 2002 
decision.  This decision was based on the Veteran's diagnosis 
of PTSD and evidence from USASCRUR, dated in December 2001, 
and disclosing that units to which he was assigned in Vietnam 
were exposed to hostile fire on periodic occasions during his 
time with them.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997).

In February 2003, the RO effectuated the Board's grant of 
service connection and assigned a 100 percent disability 
evaluation for the Veteran's PTSD, effective from April 5, 
1999.

During his April 2005 hearing, the Veteran maintained that he 
suffered from PTSD for quite some time and that January 1995 
was the more appropriate effective date for the grant of 
service connection.

In light of 38 C.F.R. § 3.156(c), and considering the facts 
in this case in light of the above-noted legal criteria, the 
Board finds that an effective date of February 24, 1995, but 
no earlier, is warranted for the grant of service connection 
and award of a 100 percent disability evaluation for PTSD.

The Board finds that the service department records supplied 
by USASCRUR verifying the Veteran's claimed stressors, in 
existence since 1969, were not associated with the claims 
folder at the time of the RO's September 1995 decision that 
denied service connection for PTSD.  Under the revised 
version of 38 C.F.R. § 3.156(c), when new and material 
evidence consists of service department records, the 
effective date of an award may be determined by the filing 
date of the original claim.  Thus, the Veteran's original 
claim must be reevaluated based on receipt of the new 
evidence received in December 2001.

On review of the entire record, the Board finds that all 
service connection criteria for establishing PTSD existed at 
the time the Veteran's original claim was filed on February 
24, 1995. He held a diagnosis of PTSD and existing service 
department records verified his claimed stressors.  As such, 
the Board finds that the Veteran's PTSD due to active service 
was established effective from the date of his original claim 
received on February 24, 1995.  The appeal, therefore, is 
granted.
 
The Board also finds that there is no basis for the 
assignment of an effective date earlier than February 24, 
1995 for the grant of service connection and award of a 100 
percent disability evaluation for PTSD.  In this case, the 
record shows that the original claim for service connection 
for PTSD was the Veteran's VA Form 21-526 received by the RO 
on February 24, 1995, more than one year after his separation 
from service in 1971.  Moreover, the claims file does not 
reflect that any communication filed prior to that date that 
can be construed as a formal or informal claim for this 
specific benefit.  Medical evidence of record as well as the 
Veteran's statements indicate that his PTSD disability arose 
before his initial claim for entitlement to service 
connection was received on February 24, 1995.  For example, 
VA treatment notes dated in November 1994 clearly list 
diagnoses of depressive disorder and rule out PTSD.  In 
addition, a VA treatment note dated on February 22, 1995 
listed an impression of PTSD.  

As such, an effective date of February 24, 1995, but no 
earlier, is granted for the award of service connection and 
100 percent disability rating for PTSD.  The benefit of the 
doubt has been resolved in the Veteran's favor to this 
extent.

	
ORDER

An effective date of February 24, 1995, but no earlier, for 
the grant of service connection and award of a 100 percent 
disability evaluation for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


